                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND
___________________________________
                                     )
VIRGEN C.,                           )
                                     )
           Plaintiff,                )    C.A. No. 16-480 WES
                                     )
     v.                              )
                                     )
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
           Defendant.                )
___________________________________)

                                  ORDER

WILLIAM E. SMITH, Chief Judge.

      Magistrate   Judge   Patricia   A.   Sullivan   filed   a   Report   and

Recommendation (“R. & R.”) (ECF No. 18) in which she called Plaintiff

Virgen C.’s case a “close call,” ultimately suggesting, however,

that the Court deny Virgen’s 1 Motion to Reverse the Decision of the

Commissioner (ECF No. 11) and grant Defendant’s Motion for an Order

Affirming the Commissioner’s Decision (ECF No. 15).           After holding

its   own   hearing,   and   reviewing     Magistrate   Judge     Sullivan’s

thoughtful and thorough R. & R., the Court makes the admittedly

difficult call presented by this case a little differently, and

remands for further administrative proceedings.

      Review of a final decision in a disability claimant’s case

includes “determining whether the ALJ [Administrative Law Judge]

deployed the proper legal standards and found facts upon the proper


      1The Court uses Virgen’s first name in the interest of privacy;
no disrespect is intended.
quantum of evidence,” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999), which means upholding an ALJ’s factual findings if they are

supported           by    “substantial      evidence,”      that    is,    “more     than   a

scintilla,” but less than a preponderance.                    Purdy v. Berryhill, 887

F.3d 7, 13 (1st Cir. 2018) (quotation marks omitted).

       The Court will skip a recapitulation of the case’s procedural

history – referring those interested to that found in the R. & R.

(see       R.   &    R.   2-6)   -   and    go   straight    to    Virgen’s   meritorious

objection, which is that the ALJ improperly discounted the opinion

of Virgen’s treating physician, 2 leaving the residual functional

capacity 3 (“RFC”) formulated for Virgen without substantial support.

Cf. Ledoux v. Acting Comm’r, Soc. Sec. Admin., Civil No. 17–cv–707–

JD, 2018 WL 2932732, at *9–10 (D.N.H. June 12, 2018) (remanding where

residual functional capacity unsupported by substantial evidence).

       Dr. Laura Ofstead of Women and Infants Hospital, who had treated

Virgen for ten years, completed a “Physical Capacity Questionnaire”

(“Questionnaire”) six days before Virgen’s hearing before the ALJ.

(R. 653–56, ECF No. 7.)                    There Dr. Ofstead noted that Virgen’s

“significant” hip pain “limits [her] mobility,” that one of her

diagnoses           was    “[h]ip    osteoarthritis,”        and    that    Virgen     would



       2
       A treating physician is someone “who provides [claimant], or
has provided [claimant], with medical treatment or evaluation and
who has, or has had, an ongoing treatment relationship with
[claimant].” 20 C.F.R. §§ 404.1527(a)(2).
       3
       Residual functional capacity is “the most [a claimant] can
still do despite [her] limitations.” 20 C.F.R. § 404.1545(a)(1).
                                 2
“[l]ikely . . . benefit from hip replacement.”                  (Id. at 654.)       It

was Dr. Ofstead’s opinion that Virgen could rarely lift “something

as heavy as 1 gallon of milk” and would frequently “need to lie down

due to pain, fatigue, or the effects of medication.”                  (Id. at 655.)

Dr. Ofstead also thought Virgen’s condition would cause her to be

frequently “off task” at work.        (Id.)     Needless to say, Dr. Ofstead’s

opinion belies the RFC found here by the ALJ – light work (R. 23) –

which would have Virgen “frequent[ly] lifting or carrying . . .

objects weighing up to 10 pounds,” and doing “a good deal of walking

or standing” or, if “sitting most of the time[,] . . . pushing and

pulling . . . arm or leg controls.”             20 C.F.R. § 416.967(b).

      The law says that opinions like Dr. Ofstead’s – that is, those

of treating physicians’ – are to be given “controlling weight,” if

“well-supported      by   medically   acceptable       clinical   and      laboratory

diagnostic techniques and . . . not inconsistent with the other

substantial    evidence      in   [the]       case   record.”       20     C.F.R.   §

404.1527(c)(2) (explaining that treating physicians “are likely to

be   the   medical   professionals    most      able   to   provide    a   detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and may

bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports

of individual examinations”).             And even if not controlling, the

weight given a treating physician’s opinion must be supported by

“good reasons.”      Id. §§ 404.1527(c)(2), 416.927(c)(2).


                                          3
     Here the ALJ gave Dr. Ofstead’s opinion “less probative weight”

because she is “just a primary care physician” and the assessment

she provided on the Questionnaire was “inconsistent with [her]

treating progress notes which show minimal examination/diagnostic

test findings.”       (R. 25–26.)      These are not reasons enough to

discount Dr. Ofstead’s opinion:            for one, primary-care physicians

are not ipso facto incredible.        See Meadors v. Astrue, 370 F. App’x

179, 182–83 (2d Cir. 2010) (holding that ALJ erred in affording

primary-care-physician’s opinion “little weight” where he was the

one “to whom [claimant] complained on several occasions of severe

back pain, [and he] . . . had the opportunity to review the clinical

findings   and    opinions   of   specialists    with      whom   [claimant]   did

consult.”); Lannon v. Comm’r of Soc. Sec. Admin., 234 F. Supp. 3d

951, 957 (D. Ariz. 2017) (“Although more weight generally is to be

given to the opinion of a specialist, this does not mean that the

primary    care   physician’s     opinion    should   be    given   no   weight.”

(citation omitted)).

     Moreover, treating physicians are qualified to make evaluations

like Dr. Ofstead’s without first recording the results of diagnostic

tests in their patients’ files.         See Orn v. Astrue, 495 F.3d 625,

634 (9th Cir. 2007) (“The primary function of medical records is to

promote communication and recordkeeping for health care personnel –

not to provide evidence for disability determinations.”).                  Their

evaluations are subject to doubt, of course, to the extent they are


                                       4
contradicted      by    other       parts   of       an    administrative       record.      See

Bourinot v. Colvin, 95 F. Supp. 3d 161, 176–77 (D. Mass. 2015)

(finding     that     treating-physicians’                opinions     properly      discounted

where   there         was     “a    steady,          significant       disconnect        between

[claimant]’s symptoms as described in the records and the limitations

described        in         the     primary          care         physicians’        impairment

questionnaires”).            In Bourinot, for example, a treating physician

noted   on   a   physical-capacity            questionnaire            that   the    claimant’s

arthritis caused “marked limitations in her ability to grasp, turn,

and twist objects, and use her fingers,” id. at 177 – an opinion the

ALJ reasonably found to be exaggerated when the administrative record

contained statements from the claimant that her hands worked fine,

and that she in fact enjoyed bowling.                       Id.

     But unlike in Bourinot, where the ALJ pointed to evidence

directly contradicting the opinion of treating physicians’, the ALJ

here divined contradiction out of thin air, interpreting an absence

of evidence as evidence of absence.                       (See R. 25–26.)     Not only that,

there was corroboration in the record for Dr. Ofstead’s diagnosing

Virgen with hip osteoarthritis.                      (See, e.g., R. 510 (showing Dr.

Maher B. El-Khatib reporting Virgen’s diagnosis as “[b]ilateral hip

osteoarthritis”); R. 617 (showing diagnosis of “[m]ild bilateral hip

osteoarthropathy,            left    greater         than     right”     based      on   medical

imaging).)       Indeed, specialists at Blackstone Orthopedics & Sports

Medicine (“Blackstone”) reported in April 2015 that Virgen’s hips


                                                 5
showed   signs   of    osteoarthritis.      (R.    646).      A    physician    at

Blackstone, Dr. Maher B. El-Khatib, also noted that if hip injections

continued to provide Virgen minimal relief, “[s]he will be followed

up by the orthopedic surgeon for any recommendation.”               (R. 647.)

      The ALJ’s rush to disregard Dr. Ofstead’s opinion, and its

corroboration, is especially puzzling given the evidence on which he

ultimately based Virgen’s RFC: the opinions of non-testifying state-

agency physicians and that of testifying expert Dr. Louis Fuchs.

(See R. 25–26.)       As Magistrate Judge Sullivan pointed out in her R.

& R., the state-agency physicians formed their opinion of Virgen’s

functional capacity in 2014, before Virgen’s treatment at Blackstone

(R. & R. 14), that is, before an important part of Virgen’s medical

saga had come to pass.        The state-agency physicians did not know,

for example, that Virgen would go on to have surgery to alleviate

her carpal tunnel syndrome.       (R. 515.)       Or that she would receive

repeated injections to her hips and knees to relieve her arthritis

(see, e.g., R. 527, 529, 644, 646), treatments with limited success

as she “continu[ed] to have . . . pain” (R. 527).

      That the state-agency physicians were not privy to parts of

Virgen’s medical record detracts from the weight that can be afforded

their opinions.   See Rose v. Shalala, 34 F.3d 13, 18 (1st Cir. 1994)

(“[T]he amount of weight that can properly be given the conclusions

of   non-testifying,     non-examining    physicians   will       vary   with   the

circumstances,    including     the   nature   of    the   illness       and    the


                                      6
information provided the expert.” (quotation marks omitted)).       In

fact, if a state-agency physician reviews only a partial record, her

“opinion cannot provide substantial evidence to support [an] ALJ’s

residual functional capacity assessment if later evidence supports

the claimant’s limitations.”     Ledoux, 2018 WL 2932732, at *4; see

also Rosario v. Apfel, 85 F. Supp. 2d 62, 68 (D. Mass. 2000) (finding

that a non-treating physician’s opinion is only entitled to “minimal,

if any, weight” when it is based on a review of a partial record).

To be sure, medical developments occurring after a state-agency-

physicians’ review do not preclude an ALJ from partially relying on

that review, if it is found that the post-review developments do not

constitute a significant worsening of the claimant’s condition.    See

Giusti v. Astrue, No. CA 11–360ML, 2012 WL 4034512, at *10 (D.R.I.

Aug. 22, 2012), adopted, 2012 WL 4036120 (D.R.I. Sept. 12, 2012).

The ALJ in this case, however, made no such finding.      (See R. 25-

26.)

       And Magistrate Judge Sullivan’s reasoning that the testimony at

the hearing by Dr. Fuchs – who was supposed to have reviewed Virgen’s

complete record – fills the gap in the state-agency review is a

bridge too far.     (R. & R. 14–15).    Dr. Fuchs testified that his

review of the record showed that besides “some pain” in Virgen’s hip

her “musculoskeletal system was okay,” and that there was no evidence

of “significant problems with the hips or knees.”    (R. 51–52.)   But

his examination by Virgen’s attorney indicated that Dr. Fuchs too


                                   7
had reviewed an incomplete record. (See R. 52–53.) This examination

started with questions regarding the fact most at odds with Dr.

Fuchs’s sanguine opinion of Virgen’s orthopedic health, namely, her

myriad hip and knee injections.        (Id.)   What becomes clear in

reviewing his testimony, though, is that Dr. Fuchs had not been

provided the part of the record documenting these injections.    (See

id.)   For when Virgen’s attorney began by pointing Dr. Fuchs to pages

3, 20, and 22 of Exhibit 16F, Dr. Fuchs stopped the questioning at

multiple points to ask for a page number – “What page is that,

please?” – before divulging that his “CD starts at page 28.”    (Id.)

Because Dr. Fuchs’s testimony was itself premised on an incomplete

record, it cannot be used to fill the gap in the state-agency-

physicians’ review.

       The RFC formulated for Virgen – buttressed neither by the

opinion of Virgen’s treating physician, nor that of adequately

informed non-treating sources – is not supported by substantial

evidence.   Therefore, the Court GRANTS Virgen’s Motion (ECF No. 11)

and DENIES Defendant’s (ECF No. 15).     This case is remanded to the

Commissioner for further proceedings consistent with the foregoing.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: September 30, 2018



                                   8
